Title: From John Adams to the President of Congress, 13 July 1781
From: Adams, John,Thaxter, John
To: President of Congress,McKean, Thomas



Amsterdam, 13 July 1781. RC and signature in John Thaxter’s hand PCC, No. 84, III, f. 287–288. LbCAdams Papers. printed:JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 544–546.
John Thaxter wrote this letter during John Adams’ absence at Paris. It provided an English translation of a placard issued by the States of Utrecht on 4 July. The placard deplored the publication of “scandalous reflexions and malicious insinuations” against the Duke of Brunswick-Wolfenbüttel and declared that henceforth anyone who composed, printed, or distributed such materials would be fined one thousand florins.
